CULLEN, Commissioner.
A motion for an appeal was sustained in this case.
From appellant’s brief it appears that although appellant was a holder in due course of the negotiable note of the appellees on which this action was brought by the appellant, nevertheless the trial court entered judgment, upon a jury verdict, deducting $2,000 from the amount due on the note by reason of alleged defective performance by the original payee of the note in the rendering of services and the furnishing of materials in payment for which the note was given.
Appellees have filed no brief.
Under RCA 1.260(c) (2) we are reversing the judgment because appellant’s brief reasonably appears to sustain such action.
The judgment is reversed with directions to enter judgment for the full amount due on the note.